Braley, J.
The facts not being in controversy, the question of the defendant’s guilt or innocence depends upon the validity and meaning of R. L. c. 91, §§ 113, 114.
The general right of the inhabitants from the earliest times to take, within the flats and tidal waters of the Commonwealth, shell fish for the use of their families, while made subject to legislative regulations as to quantity, has never been denied. Dill v. Wareham, 7 Met. 438,446, 447. Commonwealth v. Bailey, 13 Allen, 541. Williams v. Delano, 155 Mass. 10. R. L. c. 91, §§ 100, 101, 102. *325But when in the course of time the density of population had so increased that certain portions of such waters and flats became impregnated with sewage or deleterious substances from manufacturing establishments which affected and poisoned the imbedded shell- fish, the Legislature, apparently for the protection and preservation of the public health, enacted the St. of 1901, c. 138, now R. L. c. 91, § 113, authorizing the State board of health upon complaint to delimit the contaminated area, and authorizing the board to request in writing the commissioners on fisheries and game to prohibit the taking therefrom of oysters, clams, quahaugs and scallops. The commissioners upon receiving the request are required to prohibit the taking of shell fish from the waters thus designated during such period of time as the board shall have prescribed, although by the St. of 1907, c. 285, clams and quahaugs may be taken for bait only, by any person having a permit in writing from the local board of health. See also St. 1911, c. 411, § 10. By § 114, upon the issuance and publication of the order of prohibition its violation is made a misdemeanor punishable by fine.
The statute is a valid exercise of the authority given by c. 1, § 1, art. 4 of the Constitution, to enact “all manner of wholesome and reasonable orders, laws, statutes, and ordinances” even if legislative functions to determine whether the conditions referred to in the statute exist are conferred upon the State board of health without giving to parties who may be interested an opportunity to appear and be heard. Commonwealth v. Sisson, 189 Mass. 247, 252.
But the defendant contends, that as the order, which must define not only the location of the prohibited territory but the duration of the prohibition, is dependent upon the terms of the “request,” the order for the violation of which he has been convicted is void because the request is unlimited in time.
The "period of time” is to be defined in connection with the subject matter and purpose of the statute, the wording of which assumes that the contamination ultimately may cease and the fishery may be resumed safely. It being impossible except from observation and experience to determine when this condition will appear, the board is only required to name definitely the date from which the prohibition is to begin, although it may remain *326in force until the board are satisfied that its continuance is no longer necessary.
It moreover is only when the defendant has been deprived arbitrarily of taking uncontaminated shell fish for the sustenance of his family that he can complain of an invasion of his constitutional rights.
The proceedings shown by the record having been in conformity with the statute, thé defendant’s first four requests properly were denied, and the fifth, not having been argued, is to be treated as waived. By the terms of the report the verdict is to stand, and it is

So ordered.